DETAILED ACTION

Drawings
The drawings were received on 4/14/2017.  These drawings are acceptable.

Claim Objections
Claim 14 is objected to because of the following informalities:  “the self-adjusting adapter module” in both line 9 and line 10 should be corrected as --the [[self-adjusting]]self-adjustable adapter module-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a curved surface” connecting the leading end and the trailing end in lines 3-5. It is noted that claim 14 (which upon claim 18 depends) recites “a surface” connecting the leading and trailing ends in line 16. It is not clear how “a curved surface” of claim 18 and “a surface” of claim 14 are different from each other. Upon a review of the originally filed specification and the drawings, “each lobe has a curved surface connecting the leading end and the surface of each lobe [[has]]is a curved surface connecting the leading end and the trailing end--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fossella et al (5,448,931).
Regarding claim 1, Fossella et al (‘931) discloses a torque wrench (fig12), comprising: 
an input end (an end near an element 292) configured to receive a torsional input (col.9 lines25-32); 
an output end (an end near elements 284) configured to deliver a torsional output (col.9 lines60-64); and 
a self-adjustable adapter 272,282,284 (fig14; col.9 lines2-21) at the output end (fig14), the self-adjustable adapter 272,282,284 comprising a driver 282 (col.9 lines14-15; fig14) and a guide 272 (col.9 line11; fig12), wherein the driver 282 engages at least one clamp 284 (fig14, 
Regarding claim 2, Fossella et al discloses the torque wrench of claim 1, further comprising a gear train 278,290,292,298 (col.9 lines7,25-32, fig14) operatively driven to rotate by the torsional input (col.9 lines60-64) and wherein the self-adjustable adapter 272,282,284 is adapted to automatically engage and lock onto each of the different sized fasteners within the range of the different sized fasteners moveable by rotation of the driver 282 (col.9 lines60-64).
Regarding claim 4, Fossella et al discloses the torque wrench of claim 1, wherein the at least one clamp 284 is a plurality of clamps 284 (col.9 lines14-15) and wherein each clamp 284 moveable by rotation of the driver 282 (col.9 lines11-17).
Regarding claim 7, Fossella et al discloses the torque wrench of claim 1, wherein the driver 282 comprises at least one lobe (figA below; defined by a combination of a surface, a trailing end, and a leading end; It is noted that cam surfaces, element 220 are commonly shared structural limitations and identical in both embodiments of fig 5 and 14, col.9 lines11-13; referring Merriam-Webster, “lobe” is defined as “a curved or rounded projection or division”. Here, the lobe shown in figA below shows a curved division), the lobe having a leading end (figA below) located radially further from an axis of rotation (of the driver 282, fig14) than a trailing end (figA below).

    PNG
    media_image1.png
    448
    656
    media_image1.png
    Greyscale

Regarding claim 8, Fossella et al discloses the torque wrench of claim 7, wherein the at least one lobe (figA above) includes a surface (figA above) connecting the leading and trailing ends (figA above), the surface being configured to engage a corresponding surface (col.9 lines50-52, “mating cam surfaces”) of the at least one clamp 284 at an end opposite where the at least one clamp 284 is adapted to engage the different sized fasteners (fig14).
Regarding claim 10, Fossella et al discloses the torque wrench of claim 7, wherein the at least one lobe is a plurality of lobes (fig A above; there are two of the lobes), wherein each lobe comprises a leading end (fig A above) and a trailing end (fig A above).
Regarding claim 11, Fossella et al discloses the torque wrench of claim 8, wherein the surface connecting the leading end and the trailing end is curved (fig A above).
Regarding claim 12, Fossella et al discloses the torque wrench of claim 1, wherein: the torsional input that is received by the input end (the end near the element 292) is aligned with a first axis (along a rotation axis of an element 292, fig14) of the torque wrench; and the torsional output that is delivered by the output end (the end near the at least one clamp 284) is aligned 
Regarding claim 13¸ Fossella et al discloses the torque wrench of claim 2, wherein the gear train 278,290,292,298 and the self-adjustable adapter 272,282,284 are sealed inside a housing 280 (col.9 line7; fig14) from a surrounding environment at a positive pressure.
Regarding claim 14, Fossella et al (‘931) discloses a self-adjustable adapter module 272,282,284 (fig14; col.9 lines2-21) for use with a torque wrench (figs12,14), the self-adjustable adapter module 272,282,284 comprising: 
a driver 282 (col.9 lines14-15; fig14) configured to receive a rotational input (col.9 lines25-32, 45-48, 60-63) from the torque wrench (col.9 lines25-32, 45-48, 60-63); 
a plurality of clamps 284 (fig14, col.9 lines14-15) disposed at least partially inside the driver 282 (col.9 lines11-17, 49-52; cam surfaces of the driver 282 engage with cam surfaces of the at least one clamp; see cam surfaces 220 in figs5-6; it is noted that the cam surfaces in both embodiments of fig 5 and 14 are identical, col.9 lines11-13) and each radially moveable by rotation of the driver 282 (col.9 lines11-17), and
a guide 272 (col.9 line11; fig12) having a plurality of radially-oriented channels (col.9 lines17-21, “a pair of slots”, “to limit the travel of the jaws to a radial direction with respect to the control disk”; see “slots 34” in fig4; it is noted that the structures of the slots are same in the embodiments of fig 4 and 14, col.9 lines21-23), each of the plurality of radially-oriented channels being configured to guide a corresponding one of the plurality of clamps 284 (col.9 lines17-21),
wherein the self-adjustable adapter module adjusts in size in response to the rotational input from the torque wrench (col.9 lines60-63) so that the self-adjustable adapter module can engage a range of different sized fasteners (col.9 lines45-48, 60-63), and
wherein the driver 282 includes a plurality of lobes (figA above; each defined by a combination of a surface, a trailing end, and a leading end; It is noted that cam surfaces, 
	a leading end (figA above) located radially further from an axis of rotation (of the driver 282, fig14) than a trailing end (figA above), and
	a curved surface (figA above) connecting the leading and trailing ends (figA above), the surface being configured to engage a corresponding surface (col.9 lines50-52, “mating cam surfaces”) of the at least one clamp 284 at an end opposite where the at least one clamp 284 is adapted to engage the different sized fasteners (fig14).
Regarding claim 18, Fossella et al discloses the self-adjustable adapter module of claim 14, wherein the surface (figA above) of each lobe (figA) is a curved surface (figA above) connecting the leading end (figA above) and the trailing end (figA above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossella et al (5,448,931) in view of Lee (5,996,446)
Regarding claim 5, Fossella et al discloses the torque wrench of claim 1, however, does not explicitly disclose a use of a spring biasing the clamp radially outward and away from the different sized fasteners. Lee (‘446) teaches a use of a spring 92 (fig2, col.4 line58-59) that biases a clamp 12 (col.4 lines58-65) radially outward and away from a workpiece. Lee also teaches that that it is well-known in the art to use a spring (col.1 line47, “bias springs”) to bias a clamp (col.1 line48, “the jaws”) radially outward (col.1 lines47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fossella et al to use a spring, as taught by Lee, to bias a clamp outward so that the clamp can be open more easily when it is time to remove a fastener.
Regarding claim 15, Fossella et al discloses the self-adjustable adapter module of claim 14, however, Fossella et al does not explicitly disclose a use of a plurality of springs, each biasing the corresponding one of the plurality of clamps radially outward and away from the different sized fasteners. Lee (‘446) teaches a use of a plurality of springs 92 (fig2, col.4 line58-59), each biasing corresponding one of a plurality of clamps 12 (col.4 lines58-65) radially outward and away from a workpiece. Lee also teaches that that it is well-known in the art to use a spring (col.1 line47, “bias springs”) to bias a clamp (col.1 line48, “the jaws”) radially outward (col.1 lines47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fossella et al to use a spring, as taught by Lee, to bias a clamp outward so that the clamp can be open more easily when it is time to remove a fastener.
Regarding claim 19, Fossella et al discloses a torque assembly (fig12), comprising: 
a wrench (figs12,14); 
an adjustable adapter module 272,282,284 (fig14; col.9 lines2-21), including:
	a driver 282 (col.9 lines14-15; fig14) configured to transmit a rotational input (col.9 lines25-32, 45-48, 60-63) received from the wrench to at least one lobe (figA above) having:

		a trailing end (figA above) located radially closer to an axis of rotation of the driver 282, fig14) than the leading end (figA above); and
		a surface (figA above) connecting the leading end and trailing end (figA above);
	at least one clamp 284 (fig14, col.9 lines14-15) disposed at least partially inside the driver 282 (col.9 lines11-17, 49-52; cam surfaces of the driver 282 engage with cam surfaces of the at least one clamp; see cam surfaces 220 in figs5-6; it is noted that the cam surfaces in both embodiments of fig 5 and 14 are identical, col.9 lines11-13) and engaged with the surface of the at least one lobe (col.9 lines11-17, 49-52; cam surfaces of the driver 282 engage with cam surfaces of the at least one clamp; see cam surfaces 220 in figs5-6; it is noted that the cam surfaces in both embodiments of fig 5 and 14 are identical, col.9 lines11-13), the at least one clamp 284 being radially moveable in response to rotation of the driver 282 (col.9 lines11-17), wherein the adjustable adapter module adjusts in size in response to the rotational input received from the wrench (col.9 lines60-63) so that the adjustable adapter module can engage a range of different sized fasteners (col.9 lines45-48, 60-63). 
However, Fossella et al does not explicitly disclose a use of a spring biasing the clamp radially outward and away from the different sized fasteners. Lee (‘446) teaches a use of a spring 92 (fig2, col.4 line58-59) that biases a clamp 12 (col.4 lines58-65) radially outward and away from a workpiece. Lee also teaches that that it is well-known in the art to use a spring (col.1 line47, “bias springs”) to bias a clamp (col.1 line48, “the jaws”) radially outward (col.1 lines47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fossella et al to use a spring, as taught by Lee, to bias a clamp outward so that the clamp can be open more easily when it is time to remove a fastener.
Regarding claim 20¸ the combination of Fossella et al and Lee teaches the torque assembly of claim 19, wherein the at least one lobe (figA above; Fossella et al) comprises a plurality of lobes (figA above, Fossella et al), the at least one clamp 284 (Fossella et al) is a plurality of clamps 284 (Fossella et al), and the at least one spring (Lee) is a plurality of springs (Lee), wherein the surface connecting the leading end to the trailing end is curved (figA above, Fossella et al). Fossella et al further discloses wherein the torque assembly further comprises a guide 272 (col.9 line11; fig12) having a plurality of radially oriented channels (col.9 lines17-21, “a pair of slots”, “to limit the travel of the jaws to a radial direction with respect to the control disk”; see “slots 34” in fig4; it is noted that the structures of the slots are same in the embodiments of fig 4 and 14, col.9 lines21-23) configured to guide the plurality of clamps 284 into engagement with the different sized fasteners (col.9 lines17-21) and retention assembly 280 (col.9 line7; fig14) configured to retain the adjustable adapter module connected to the wrench (fig14). 

It is noted that claims 1 and 7 were rejected twice as below for the sake of the dependent claim 9.
Claims 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7,318,365 B2) in view of Fossella et al (5,448,931).
Regarding claim 1, as seen in figs1-2, Huang (‘365) discloses a self-adjustable adapter (fig1) comprising a driver 30 (col.3 line2) and a guide (col.2 line37), wherein the driver 30 engages at least one clamp 20 (col.2 line51) disposed at least partially inside the driver 30 (figs1-2), wherein the guide 10 has at least one radially oriented channel (a channel between two adjacent fixing blocks 12 of the guide 10, fig1, col.2 lines51-52), the channel being configured to guide the at least one clamp 20 (figs3-4), and wherein the self-adjustable adapter adjusts in size so that the self-adjustable adapter can engage a range of different sized fasteners (col.3 lines44-48). However, Huang does not explicitly disclose that the self-adjustable 
However, Huang does not disclose that the self-adjustable adapter adjusts in size in response to a torsional input. Huang teaches that the self-adjustable adapter adjusts in size manually. Fossella et al (‘931) teaches that the self-adjustable adapter can be operated either manually or automatically by having the power system contained in the handle (col.9 lines53-55). It is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable the handle to automatically provide a torsional input to the self-adjustable adapter can be adjusted automatically, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. (see MPEP 2144.04 III).  
Regarding claim 7¸ the combination of Huang and Fossella et al teaches the torque wrench of claim 1. Huang further teaches wherein the driver 30 comprises at least one lobe 34 (col.3 line8, figs1,3,4), the lobe 34 having a leading end (figB below) located radially further from an axis of rotation (of the driver 30) than a trailing end (figB) below).

    PNG
    media_image2.png
    681
    662
    media_image2.png
    Greyscale

Regarding claim 9, the combination of Huang and Fossella et al teaches the torque wrench of claim 7. Huang further teaches wherein an open end (figC below) of the guide 10 is received within the driver 30 (within an annular space of the driver 30 as shown in figC below) radially outward from the at least one lobe 34 (figC below, fig1). 

    PNG
    media_image3.png
    432
    819
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 12/10/2020 regarding Huang have been fully considered and are persuasive. Therefore, the rejection under Huang has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Huang and Fossella. 
However, Applicant's arguments regarding Fossella and 35 U.S.C 112(f) have been fully considered but they are not persuasive. 
Regarding Fossella, Applicant argues that Fossella does not disclose a self-adjustable adapter that adjusts in size in response to a torsional input. Applicant further notes that the adjustable disk of Fossella is manually turned to adjust the size of the adapter prior to the application of torsion to the wrench. However, Examiner respectfully disagrees. First, claim only recites that an input end is configured to receive a torsional input. It does not recite what is creating the torsional input. Fossella teaches the self-adjustable adapter formed by elements 272,282,284. Fossella teaches that the wrench can be operated either manually or automatically (col.9 lines53-54) and when the wrench is to be automatically powered, the motor is turned on by switch 302, which will cause the beveled gears to continuously rotate the circular 
Regarding claim 19, Applicant further argues that Applicant has unexpectedly found advantages as discussed in the specification. However, it is not clear what are the unexpectedly found advantages (also, the unexpectedly found advantages of what?). It is noted that Examiner could not find a paragraph which clearly describes the unexpectedly found advantages.
Regarding Double Patenting Rejection over U.S. Patent 10,688,629, Applicant states that Applicant is holding a response to the Double Patenting rejection in abeyance until such time as the claims are indicated allowable but for the Double Patenting issue. Examiner notes that the Double Patenting Rejection still stands.
Regarding 35 U.S.C 112(f) for a limitation, “a retention assembly configured to retain the adjustable adapter module connected to the wrench” of claim 20, Applicant states that no intention of invoking 35 U.S.C. 112(f) for any limitation that is not expressly in means plus function format. However, it is noted that such limitation is interpreted under 35 U.S.C. 112(f) because such limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. If Applicant does not intend to have aforementioned limitation interpreted under 35 U.S.C. 112(f), Applicant should (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).  In this case, Applicant has not amended the claim limitation nor presented a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function to avoid it being interpreted under 35 U.S.C. 112(f). Therefore, “a retention assembly 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723